UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6507



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BRENT LAMARK LINDER,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Margaret B. Seymour, District
Judge. (CR-02-436; CA-03-1731-7-24)


Submitted:   July 30, 2004                 Decided:   August 10, 2004


Before WILLIAMS, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brent Lamark Linder, Appellant Pro Se. Alan Lance Crick, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Brent Lamark Linder seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2255

(2000).   The order is appealable only if a circuit justice or judge

issues a certificate of appealability.            28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”             28

U.S.C. § 2253(c)(2) (2000).     A prisoner satisfies this standard by

demonstrating    that   reasonable   jurists      would   find    that   his

constitutional   claims   are   debatable   and    that   any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).        We have independently reviewed the

record and conclude that Linder has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.   We deny Linder’s motion to hold the appeal in abeyance and

to remand his case to the district court with instructions to grant

or deny a certificate of appealability.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                   DISMISSED


                                 - 2 -